DETAILED ACTION
1.	The Office Action is responsive to amendments filed for No. 16/986061 on April 09, 2021.  After careful reviewing the disclosure, the amended claims and the arguments filed in the amendment, examiner had added new grounds rejections (102 and 103 rejections).  Examiner apologies for such late changes and made this action as non-final.  Examiner would like to invite the attorney to contact the examiner if further clarification is needed.
	Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (hereinafter Choi) US-PG-PUB No. 2017/0353785.

Regarding claim 1, Choi teaches
In Fig. 9 of a filler (i.e. the filler comprise of porous materials n and pieces of cotton 500) for occupying a volume (i.e. resonance space R) (Para. [0048], Lines 1-5), the filler comprising:

an acoustic filler (Fig. 9 shows porous materials n) positioned with the expandable filler (i.e. pieces of cotton 500) in the volume (i.e. resonance space R) so that the acoustic filler can adsorb gas flowing into the volume (air adsorbents which are porous materials are arranged in a resonance space….Para. [0004], Lines 7-13), the acoustic filler (i.e. porous materials n) comprising a plurality of acoustically active beads as shown in Fig. 9 and Para. [0048], Lines 5-11.

Regarding claim 3, Choi teaches
The filler of claim 1 wherein the expandable filler comprises a plurality of expandable beads mixed with the acoustically active beads as shown in Fig. 9 and Para. [0048], Lines 1-5.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



7.	Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (hereinafter Choi) US-PG-PUB No. 2017/0353785 in view of Morehouse et al. (hereinafter Morehouse) US-PAT No. 3,615,972.

Regarding claim 2, Choi teaches all the features with respect to claim 1 as outlined above.
Choi does not explicitly teach that the expandable filler comprises an expandable coating positioned on interior surface of the volume.
	Morehouse teaches of a coating 81 comprises a thermoplastic resinous binder 82 having contained therein a plurality of expandable particles 10… Col. 3, Lines 1-4.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the expandable filler, as taught by Choi, with the expandable coating, as taught by Morehouse, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Regarding claim 8, Choi teaches all the features with respect to claim 1 as outlined above.
Choi does not explicitly teach that the expansion trigger is heat.
	Morehouse teaches heating the coating 81 trigger the particles 10 to expand to form the particles 20…Col. 3, Lines 8-10.
.

8.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (hereinafter Choi) US-PG-PUB No. 2017/0353785.

Regarding claim 4, Choi teaches all the features with respect to claim 3 as outlined above.
Choi does not explicitly teach a density of the expandable beads is within 90-110% of a density of the acoustically active beads.
One of ordinary skill in the art could have modified the size or dimensions of the expandable filler required claimed limitation. Since it was well known to change the dimension of the expandable filler to increase filler efficiency as a matter of design choice. There would have been a reasonable expectation for one skilled in the art to provide a density of the expandable beads is within 90-110% of a density of the acoustically active beads to improve the efficiency of the filler. A person of ordinary skill in the art recognizes and understands that the expandable filler may be any suitable shape or size to improve the efficiency of the filler. The benefit of selecting the filler appropriate dimension or size is to improve and identifying the optimum dimension that provides superior performance.

Regarding claim 5, Choi teaches all the features with respect to claim 3 as outlined above.
Choi does not explicitly teach an average size of the plurality of expandable beads is within an order of magnitude of an average size of the plurality of acoustically active beads.
One of ordinary skill in the art could have modified the size or dimensions of the expandable filler required claimed limitation. Since it was well known to change the dimension of the expandable filler to increase filler efficiency as a matter of design choice. There would have been a reasonable expectation for one skilled in the art to provide an average size of the plurality of expandable beads is within an order of magnitude of an average size of the plurality of acoustically active beads to improve the efficiency of the filler. A person of ordinary skill in the art recognizes and understands that the expandable filler may be any suitable shape or size to improve the efficiency of the filler. The benefit of selecting the filler appropriate dimension or size is to improve and identifying the optimum dimension that provides superior performance.

Regarding claim 6, Choi teaches all the features with respect to claim 1 as outlined above.
Choi does not explicitly teach that the expandable filler occupies between 0.5% and 20% of the volume.
One of ordinary skill in the art could have modified the size or dimensions of the expandable filler required claimed limitation. Since it was well known to change the dimension of the expandable filler to increase filler efficiency as a matter of design choice. There would have been a reasonable expectation for one skilled in the art to provide the expandable filler occupies between 0.5% and 20% of the volume to improve the efficiency of the filler. A person of ordinary skill in the art recognizes and understands that the expandable filler may be any suitable shape or size to improve the efficiency of the filler. The benefit of selecting the filler 

Regarding claim 7, Choi teaches all the features with respect to claim 1 as outlined above.
Choi does not explicitly teach that the expandable filler occupies between 1% and 2% of the volume.
One of ordinary skill in the art could have modified the size or dimensions of the expandable filler required claimed limitation. Since it was well known to change the dimension of the expandable filler to increase filler efficiency as a matter of design choice. There would have been a reasonable expectation for one skilled in the art to provide the expandable filler occupies between 1% and 2% of the volume to improve the efficiency of the filler. A person of ordinary skill in the art recognizes and understands that the expandable filler may be any suitable shape or size to improve the efficiency of the filler. The benefit of selecting the filler appropriate dimension or size is to improve and identifying the optimum dimension that provides superior performance.

9.	Claims 9, 11-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilk et al. (hereinafter Wilk) US-PG-PUB No. 2017/0064438 in view of Choi et al. (hereinafter Choi) US-PG-PUB No. 2017/0353785.

Regarding claim 9, Wilk teaches
An electronic device (Figs. 1 and 15 shows an electronic device 100) comprising: 

a back volume (Fig. 2 shows a back volume 216) coupled to the audio speaker (i.e. audio speaker 106) as shown in Fig. 2, the back volume (i.e. back volume 216) being positioned behind a speaker driver (Fig. 2 shows a loudspeaker 204) of the audio speaker (i.e. audio speaker 106) as shown in Fig. 2; 
a filler (Fig. 2 shows an adsorptive insert 220) for occupying the back volume (i.e. back volume 216), the filler (i.e. adsorptive insert 220) comprising: 
an acoustic filler (Fig. 2 shows an open-pore body 222...Para [0040], Lines 1-4) positioned in the back volume (i.e. back volume 216) so that the acoustic filler (i.e. open-pore body 222) can adsorb gas flowing into the back volume (i.e. back volume 216)….Para. [0039], Lines 1-5, the acoustic filler (i.e. open-pore body 222) comprising a plurality of acoustically active beads (Para [0040], Lines 1-6). Wilk further teaches a processor (Fig. 15 shows a processor 1502) coupled to the audio speaker (i.e. audio speaker 106) and to a memory (Fig. 15 shows a memory 1504), the memory (i.e. memory 1504) having stored therein one or more application programs including instructions that, when executed by the processor (i.e. processor 1502), transmit electronic signals to the audio speaker (i.e. audio speaker 106)….Para. [0076], Lines 7-26.
Wilk does not explicitly teach of an expandable filler positioned with the acoustic filler in the back volume so that it occupies a percentage of the back volume, wherein the expandable filler can permanently expand from a first dimension to a second dimension upon exposure to an expansion trigger to affect mobility of the acoustic filler.
Choi teaches in Fig. 9 of pieces of cotton 500 positioned with the porous materials n in the resonance space R so that it occupies a percentage of the resonance space R (Para. [0048], Lines 1-5), the pieces of elastically-compressed cotton 500 is inserted during the filling of the porous materials n and expanded during the operation of the microspeaker A, to reduce the gaps between the porous materials n so that they are not moveable (Para. [0048], Lines 5-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device, as taught by Wilk with the expandable filler, as taught by Choi. The motivation is to use the expandable material to create a seal that prevent noise caused by the movement of the acoustically active beads.

Regarding claim 11, the combination of Wilk and Choi teach all the features with respect to claim 9 as outlined above. Choi teaches in Fig. 9 that the expandable filler comprises a plurality of expandable beads mixed with the acoustically active beads (Para. [0048], Lines 1-5).

Regarding claim 12, the combination of Wilk and Choi teach all the features with respect to claim 11 as outlined above.
The combination of Wilk and Choi do not explicitly teach a density of the expandable beads is within 90-110% of a density of the acoustically active beads.
One of ordinary skill in the art could have modified the size or dimensions of the expandable filler required claimed limitation. Since it was well known to change the dimension of the expandable filler to increase filler efficiency as a matter of design choice. There would have been a reasonable expectation for one skilled in the art to provide a density of the expandable beads is within 90-110% of a density of the acoustically active beads to improve the efficiency of the 

Regarding claim 13, the combination of Wilk and Choi teach all the features with respect to claim 11 as outlined above.
The combination of Wilk and Choi do not explicitly teach an average size of the plurality of expandable beads is within an order of magnitude of an average size of the plurality of acoustically active beads.
One of ordinary skill in the art could have modified the size or dimensions of the expandable filler required claimed limitation. Since it was well known to change the dimension of the expandable filler to increase filler efficiency as a matter of design choice. There would have been a reasonable expectation for one skilled in the art to provide an average size of the plurality of expandable beads is within an order of magnitude of an average size of the plurality of acoustically active beads to improve the efficiency of the filler. A person of ordinary skill in the art recognizes and understands that the expandable filler may be any suitable shape or size to improve the efficiency of the filler. The benefit of selecting the filler appropriate dimension or size is to improve and identifying the optimum dimension that provides superior performance.

Regarding claim 14, the combination of Wilk and Choi teach all the features with respect to claim 9 as outlined above.
The combination of Wilk and Choi do not explicitly teach that the expandable filler occupies between 0.5% and 20% of the volume.
One of ordinary skill in the art could have modified the size or dimensions of the expandable filler required claimed limitation. Since it was well known to change the dimension of the expandable filler to increase filler efficiency as a matter of design choice. There would have been a reasonable expectation for one skilled in the art to provide the expandable filler occupies between 0.5% and 20% of the volume to improve the efficiency of the filler. A person of ordinary skill in the art recognizes and understands that the expandable filler may be any suitable shape or size to improve the efficiency of the filler. The benefit of selecting the filler appropriate dimension or size is to improve and identifying the optimum dimension that provides superior performance.

Regarding claim 15, the combination of Wilk and Choi teach all the features with respect to claim 9 as outlined above.
The combination of Wilk and Choi do not explicitly teach that the expandable filler occupies between 1% and 2% of the volume.
One of ordinary skill in the art could have modified the size or dimensions of the expandable filler required claimed limitation. Since it was well known to change the dimension of the expandable filler to increase filler efficiency as a matter of design choice. There would have been a reasonable expectation for one skilled in the art to provide the expandable filler occupies between 1% and 2% of the volume to improve the efficiency of the filler. A person of ordinary skill in the art recognizes and understands that the expandable filler may be any suitable shape or size to improve the efficiency of the filler. The benefit of selecting the filler appropriate 

Regarding claim 17, the combination of Wilk and Choi teach all the features with respect to claim 9 as outlined above. Wilk teaches that the electronic device is a smartphone (Para. [0036], Lines 3).

Regarding claim 18, the combination of Wilk and Choi teach all the features with respect to claim 9 as outlined above. Wilk teaches that the application pro-grams include a telephony application (Para. [0076], Lines 14-17).

Regarding claim 19, the combination of Wilk and Choi teach all the features with respect to claim 9 as outlined above. Wilk teaches in Fig. 15 of a microphone (e.g. microphone 102) coupled to the processor (e.g. processor 1502). 

10.	Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilk et al. (hereinafter Wilk) US-PG-PUB No. 2017/0064438 in view of Choi et al. (hereinafter Choi) US-PG-PUB No. 2017/0353785 and further in view of Morehouse et al. (hereinafter Morehouse) US-PAT No. 3,615,972.

Regarding claim 10, the combination of Wilk and Choi teach all the features with respect to claim 9 as outlined above.
The combination of Wilk and Choi do not explicitly teach that the expandable filler comprises an expandable coating positioned on interior surface of the volume.
	Morehouse teaches of a coating 81 comprises a thermoplastic resinous binder 82 having contained therein a plurality of expandable particles 10… Col. 3, Lines 1-4.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the expandable filler, as taught by the combination of Wilk and Choi, with the expandable coating, as taught by Morehouse, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Regarding claim 16, the combination of Wilk and Choi teach all the features with respect to claim 9 as outlined above.
The combination of Wilk and Choi do not explicitly teach that the expansion trigger is heat.
	Morehouse teaches heating the coating 81 trigger the particles 10 to expand to form the particles 20…Col. 3, Lines 8-10.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the expansion trigger, as taught by the combination of Wilk and Choi, with the expansion trigger being heat, as taught by Morehouse, since it has been held to be within the general skill of a worker in the art to select a known trigger on the basis of its suitability for the intended use as a matter of obvious design choice.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653